     GARY BRICKWOOD (SBN 94892)
 1
     BRICKWOOD LAW OFFICE
 2   1135 Pine St., Suite 210
     Redding, CA 96001
 3   Tel (530) 245-1877
     Fax (530) 245-1879
 4
 5   Attorneys for Defendants COUNTY OF GLENN,
     GLENN COUNTY SHERIFF’S OFFICE,
 6   RICHARD WARREN, JR., and ROBERT THOMPSON
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10
      JOSEPH A. L. PETERS,                            Case No. 2:19-CV-00074-TLN-DB
11
         Plaintiff,                                   ORDER MODIFYING INITIAL
12                                                    PRETRIAL SCHEDULING ORDER
13           vs.

14    COUNTY OF GLENN, GLENN COUNTY
      SHERIFF’S OFFICE, RICHARD L.
15    WARREN, JR., IAN AYRES, ROBERT
16    THOMPSON, and DOES 1-50,

17       Defendants.
      ________________________________/
18
19          The parties, through their attorneys of record, have filed a Stipulation and Joint Request
20   to extend discovery to December 12, 2019.
21          Good cause appears to support the request and therefore,
22          IT IS HEREBY ORDERED that the Initial Pretrial Scheduling Order is modified to
23   provide that the discovery cut-off date is reset to December 12, 2019. All other portions of the
24   Joint Discovery Plan shall remain in effect, but shall be calculated from December 12, 2019.
25
     DATED: September 6, 2019
26
27
                                                            Troy L. Nunley
28                                                          United States District Judge


     ORDER MODIFYING INITIAL PRETRIAL SCHEDULING ORDER
                                             1
